Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered December 13, 2004, convicting defendant upon his plea of guilty of the crime of course of sexual conduct against a child in the first degree.
Defendant pleaded guilty to course of sexual conduct against a child in the first degree with the understanding that he would be sentenced to a term of imprisonment not greater than 15 years along with five years of postrelease supervision. County Court thereafter sentenced defendant consistent with the plea *1097bargain to 15 years in prison and five years of postrelease supervision. Defendant now appeals, arguing only that the sentence imposed is harsh and excessive. We disagree, finding neither an abuse of discretion by County Court nor the existence of extraordinary circumstances warranting a modification of the sentence in the interest of justice (see People v Frary, 29 AD3d 1223, 1226 [2006], lv denied 7 NY3d 788 [2006]).
Cardona, P.J., Rose, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed.